                                          Case 2:17-cv-00332-GMN-GWF Document 60 Filed 06/12/19 Page 1 of 3



                                      1    ROBERT S. LARSEN, ESQ.
                                           Nevada Bar No. 7785
                                      2    BRIAN K. WALTERS, ESQ.
                                           Nevada Bar No. 9711
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           300 So. Fourth Street, Suite 1550
                                      4    Las Vegas, Nevada 89101
                                           Telephone: (702) 577-9300
                                      5    Direct: (702) 577-9310
                                           Facsimile: (702) 255-2858
                                      6    E-Mail: rlarsen@grsm.com
                                                   bwalters@grsm.com
                                      7
                                           Attorneys for High Noon at Arlington Ranch
                                      8    Homeowners Association

                                      9
                                                                      UNITED STATES DISTRICT COURT
                                     10
                                                                            DISTRICT OF NEVADA
                                     11
                                           THE BANK OF NEW YORK MELLON FKA THE )              Case No.: 2:17-CV-00332-GMN-GWF
Gordon Rees Scully Mansukhani, LLP




                                     12    BAN OF NEW YORK AS TRUSTEE FOR THE             )
                                           CERTIFICATEHOLDERS OF THE CWALT, INC., )
     300 S. 4th Street, Suite 1550




                                     13    ALTERNATIVE LOAN TRUST 2005-44,                )
       Las Vegas, NV 89101




                                           MORTGAGE PASS-THROUGH CERTIFICATES, )              STIPULATION AND ORDER FOR
                                     14    SERIES 2005-44,                                )   DISMISSAL WITHOUT
                                                                                          )   PREJUDICE
                                     15                       Plaintiff,                  )
                                                                                          )
                                     16    vs.                                            )
                                                                                          )
                                     17    HIGH NOON AT ARLINGTON RANCH                   )
                                           HOMEOWNER’S ASSOCIATION; and SFR               )
                                     18    INVESTMENTS POOL 1, LLC,                       )
                                                                                          )
                                     19                       Defendants.                 )
                                                                                          )
                                     20    SFR INVESTMENTS POOL 1, LLC,                   )
                                                                                          )
                                     21                       Counter/Cross-Claimant,     )
                                                                                          )
                                     22    vs.                                            )
                                                                                          )
                                     23    THE BANK OF NEW YORK MELLON FKA THE )
                                           BAN OF NEW YORK AS TRUSTEE FOR THE             )
                                     24    CERTIFICATEHOLDERS OF THE CWALT, INC., )
                                           ALTERNATIVE LOAN TRUST 2005-44,                )
                                     25    MORTGAGE PASS-THROUGH CERTIFICATES, )
                                           SERIES 2005-44; and LES TAYLOR, an individual, )
                                     26                                                   )
                                                              Counter/Cross-Defendant.    )
                                     27                                                   )
                                     28

                                                                                        -1-
                                          Case 2:17-cv-00332-GMN-GWF Document 60 Filed 06/12/19 Page 2 of 3



                                      1           Plaintiff The Bank of New York Mellon, f/k/a The Bank of New York, as Trustee for the

                                      2    Certificateholders CWALT, Inc., Alternative Loan Trust 2005-44, Mortgage Pass-Through

                                      3    Certificates, Series 2005-44 (“BNYM”), by and through its attorney of record Ariel L. Stern,
                                      4    Esq. and Tenesa Powell, Esq., with the law office of AKERMAN LLP and Defendant High

                                      5    Noon at Arlington Ranch Homeowners Association (“HOA”) by and through its attorneys Robert

                                      6    S. Larsen, Esq, and Brian K. Walters, Esq., with the law office of GORDON REES SCULLY

                                      7    MANSUKHANI, LLP, hereby stipulate and agree as follows:

                                      8           1.      On February 2, 2017, BNYM filed a complaint in which it asserted causes of

                                      9    action against HOA for Quiet Title/ Declaratory Judgment; Breach of NRS 116; and Wrongful

                                     10    Foreclosure [ECF No. 1];

                                     11           2.      On April 24, 2019, BNYM filed a Motion for Summary Judgment [ECF No. 43];
Gordon Rees Scully Mansukhani, LLP




                                     12           3.      On April 24, 2019, HOA filed a Motion for Summary Judgment [ECF No. 44];
     300 S. 4th Street, Suite 1550




                                     13           4.      BNYM and HOA now stipulate and agree as follows:
       Las Vegas, NV 89101




                                     14                   a.     BNYM hereby dismisses its Complaint [ECF No. 1] and all causes of

                                     15    action alleged against HOA therein against HOA without prejudice;

                                     16                   b.     HOA contends that BNYM’s causes of action for Breach of NRS 116 and

                                     17    Wrongful Foreclosure are time barred [ECF No. 44]; BNYM contends that said causes of action

                                     18    were timely;
                                     19                   c.     HOA agrees that any applicable statutes of limitation and/or repose related

                                     20    to BNYM's causes of action for Breach of NRS 116 and Wrongful Foreclosure are tolled to the

                                     21    extent said causes of action were previously filed within the applicable statute of limitations

                                     22    and/or repose. This stipulation is not to be construed in any way as a renewal of any claims that

                                     23    were or are already time barred;

                                     24                   d.     HOA agrees to be bound by the judgment of the Court as it relates to

                                     25    BNYM’s cause of action for Quiet Title/ Declaratory Judgment.

                                     26    ///
                                     27    ///

                                     28    ///

                                                                                          -2-
                                          Case 2:17-cv-00332-GMN-GWF Document 60 Filed 06/12/19 Page 3 of 3



                                      1           5.      This stipulation is intended to resolve all of the claims between BNYM and HOA

                                      2    without prejudice. Each party agrees to bear its own fees and costs incurred in this matter.

                                      3           IT IS SO STIPULATED.
                                      4

                                      5
                                           DATED this 10th day of June, 2019.                DATED this 10th day of June, 2019
                                      6
                                                                                             GORDON REES SCULLY
                                      7    AKERMAN, LLP                                      MANSUKHANI, LLP

                                      8
                                           /s/ Tenesa S. Powell                              /s/ Brian K. Walters
                                      9    Ariel E. Stern, Esq.                              Robert S. Larsen, Esq.
                                           Nevada Bar No. 8276                               Nevada Bar No. 7785
                                     10    Tenesa S. Powell, Esq.                            Brian K. Walters, Esq.
                                           Nevada Bar No. 12488                              Nevada Bar No. 9711
                                     11    1635 Village Center Circle, Suite 200             300 So. Fourth Street, Suite 1550
                                           Las Vegas, NV 89134                               Las Vegas, Nevada 89101
                                           Attorneys for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                     12                                                      Attorneys for High Noon at Arlington Ranch
                                                                                             Homeowners Association
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                     14

                                     15                                                ORDER
                                     16           IT IS SO ORDERED.
                                     17
                                                              20
                                                  DATED this ____day of June, 2019.
                                     18
                                     19
                                                                                        Gloria M. Navarro, Chief Judge
                                     20
                                                                                        UNITED STATES DISTRICT COURT
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                           -3-
